internal_revenue_service number release date index number -------------------------- -------------------------------------- ------------------------------------------------ -------------------------------- ------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------- telephone number -------------------- refer reply to cc tege eoeg eo2 plr-151815-07 date date ---------- ----------------------------- legend state authority taxpayer board ------------------------------------------------------------------------------------------------------------- statute dear ------------ --------------------------------------------------- ------------------------------------------------ --------------------------------------------------------------------------------- this is in response to a letter dated date requesting a ruling that the income of trust is excludable from gross_income under sec_115 of the internal_revenue_code code facts taxpayer is incorporated as a non-proft non-stock corporation under the laws of state for the purpose of improving and operating public marine terminal and warehouse facilities the facilities are owned by authority a political_subdivision of state possessing the power of eminent_domain and police powers on date in response to a private_letter_ruling request the internal_revenue_service issued plr finding that taxpayer’s income is excludable from gross_income under sec_115 of the code taxpayer currently seeks a ruling to confirm that its income will be taxpayer is governed by a board_of directors consisting of seven members who taxpayer’s purpose is to benefit authority in fulfilling its statutory objectives of in plr-151815-07 excluded from gross_income under sec_115 after it modifies its business operations by expanding the number of longshoremen it hires directly rather than through outside entities part increasing commerce operating and maintaining ports port facilities and providing services to this end taxpayer carries out some of authority’s responsibilities including operation of terminals in a manner that is efficient and competitive with other marine terminal facilities taxpayer’s stated purpose in its articles of incorporation is to foster the development of commerce in state ports are appointed by authority the executive director of authority ex officio is a permanent member of board any director may be removed with or without cause at any time by authority an executive committee which includes the directory of authority is authorized to exercise all the powers of the board and to carry on the business of taxpayer when board is not in session taxpayer’s articles of incorporation provide that no part of the net_earnings of taxpayer may inure to the benefit of or be distributed to its directors officers or other private persons upon dissolution of taxpayer its net assets will be distributed to authority pursuant to statute of state direct hires who work directly for taxpayer and indirect hires who work for stevedoring companies direct hire employees provide shore-side labor for steamship lines such as loading and unloading cargo from ships and using expensive equipment indirect hire employees provide shipside services after the containers and other cargo have been loaded or unloaded by direct hire employees the division of labor has existed since taxpayer’s inception because of a historical reluctance by the stevedoring companies to operate authority’s expensive equipment both taxpayer and stevedoring companies because taxpayer does not control the cost of services provided by the stevedoring companies taxpayer has no control_over the total cost of handling cargo at state ports as such taxpayer cannot assure that the rates for services at state’s ports are competitive and foster authority’s mission other ports which hire shipside longshoremen directly rather than through stevedoring companies offer one bundled rate for facilities and services in order to offer a bundled rate taxpayer proposes to increase its hiring of shipside longshoremen directly rather than through indirect hires at the same time shipping lines that wish to continue contracting for shipside labor with stevedoring companies will be free to do so other than the increase in direct hire employees taxpayer proposes no other changes in its activities law and analysis steamships wanting to load and unload cargo at state’s ports must contract with cargo handling by longshoremen in state involves two classifications of workers plr-151815-07 sec_115 of the code provides that gross_income does not include income derived from the exercise of an essential_governmental_function and accruing to a state or a political_subdivision of a state in revrul_77_261 1977_2_cb_45 income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions is excludable from gross_income under sec_115 the ruling explains that the investment of positive cash balances by a state or political_subdivision thereof in order to receive yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes or other revenue for use in meeting governmental expenses in addition the ruling also provides that because the state and its participating political subdivisions have an unrestricted right to their proportionate share of the investment fund's income the fund's income accrues to them within the meaning of sec_115 revrul_77_261 points out that it may be assumed that congress did not desire in any way to restrict a state's participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 holds that income of an organization formed operated and funded by political subdivisions of a state to pool their casualty risks is excluded from gross_income under sec_115 the ruling also holds that income of such an organization formed to pool risks in lieu of purchasing insurance to cover their public liability workers'_compensation or employees' health obligations is excluded under sec_115 if private interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in or benefit from the organizations the service previously concluded in plr that taxpayer’s income is excluded from gross_income under sec_115 of the code the service based its conclusion on the fact that authority a political_subdivision has substantial control_over the operation of the terminal facilities by taxpayer the establishment of fees and charges for use of the facilities and the amounts that taxpayer may expend from the revenue derived from the facilities staff members of authority and security personnel provided by authority are involved in the operation of the facilities by taxpayer authority has the right to receive taxpayer’s monthly income and upon dissolution of taxpayer its net assets will be distributed to authority taxpayer’s current proposal to increase the number of direct hire employees so that it may offer a bundled rate to clients and thereby remain competitive with other ports conforms with taxpayer’s purpose to benefit authority in fulfilling its statutory objectives of in part increasing commerce operating and maintaining ports port facilities and providing services based on the information and representations submitted we hold that the income except as otherwise specifically provided no opinion is expressed on the federal plr-151815-07 rulings of taxpayer is derived from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof for the purposes of sec_115 accordingly taxpayer’s income is excludable from gross_income under sec_115 of the code tax consequences of any particular transaction provides that this ruling may not be used or cited as precedent letter to your representatives _______________________ this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with a power_of_attorney on file we are sending a copy of this sincerely sylvia f hunt assistant chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities copy of this letter copy for sec_6110 purposes enclosures cc
